A0 442        Case 1:20-mj-02297-EGT Document 1 Entered on FLSD Docket 02/27/2020 Page 1 of 9


                                           United States District Court
                                                DISTRICT OF UTAH - NORTHERN DIVISION
                  UNITED STATES OF AMERICA

                                 V.                                                     WARRANT FOR ARREST
                      Derald Wilford Geddes

                                                                          SEALED CASE NUMBER: 1:15-CR-00093 TC
To:         The United States Marshal
            and any Authorized United States Officer
                                                                                                 20-2297-MJ-TORRES




                      YOU ARE HEREBY COMMANDED to arrest                                DERALD WILFORD GEDDES
                                                                                                               Name

and bring him or her forthwith to the nearest magistrate to answer a(n)

[R]      Indictment       D   Superseding Indictment              D    Information      D           Superseding Information
                          D   Complaint    D     Order of court   D    Violation Notice D           Probation Violation Petition
                          DSupervised Release Violation Petition
charging him or her with (brief description of offense)
            Corrupt Endeavor; Evasion of Payment of Income Tax; Filing a False Tax Return




in violation of 26:7212(a); 26:7201; 26:7206(1)                                                                                    United States Code.
D. Mark Jones                                                         Clerk of Court
                                                                      Title of Issuing Officer

                                                                      December 8, 20 15 at Salt Lake City, Utah
                                                                      Date and Location

By:         A:mee I rujillo
            9eputy Clerk


Bail fixed _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ by _ _ _ _ _ _ _ __ __ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                        Name of Judicial Officer

                                                                   RETURN

Th is warrant was received and executed with the arrest of the above-named defendant at



DATE RECEIVED                 NAME AND TITLE OF A RRESTING             SIGNATURE Of' ARRESTING OfflCER
                              OfflCER



DATE OF ARREST
                                                                                                                                                          JAO
                                  Case 1:20-mj-02297-EGT Document 1 Entered on FLSD Docket 02/27/2020 Page 2 of 9
                                                                                                                                                    Feb 26, 2020
         -                                                                                                               ,._- ' l       i,:-   ·,
                                                                                                                                               J
                                                                                                                                                            Miami

                                                                                                             U_:_·., · ~ . " ; 1 COU~ l
                                                                                                                         I          -      •

                                            JOHN W. HUBER, United States Attorney (#7226)
                                            MATTHEW R. HOFFMAN, Special Assistant United States Attorney (Ml #P743 14)
                                            BENJAMIN J. WEIR, Special Assistant United States Attorney (DC #4% Pftt t C - 2 '::) l+- Gl
                                            Attorneys for the United States of America
                                            185 South State Street, Suite 300
                                            Salt Lake City, Utah 84 111-1506
                                            (801) 524-5682
                                            (801) 524-4475 fax



                                                                 IN T H E UN ITED STATES DISTRICT COURT
                                                                 DISTRICT OF UTAH, NORTHERN DIVISION




                                            UNITED STATES OF AMERICA,                    INDICTMENT

                                                           Plaintiff,                    Violations:
                                                   V.                                    26 U.S.C. § 7212(a)- Corrupt Endeavor
                                            DERALD WILFORD GEDDES,                       26 U.S.C. § 7201- Tax Evasion

                                                           Defendant.                    26 U.S.C. § 7206(1)- Filing a False Tax
    . --:                                                                                Return
    :~   ..... ...   . ,.   .V._.i...- --    - ·

'   - ·-       ..                                                                                           20-2297-MJ-TORRES

                                                                                            Case: 1:15-cr-00093
                                                                                            Assigned To : Campbell, Tena
                                            The Grand Jury charges:                         Assign. Date : 12/2/2015
                                                                                            Description: USA v.


                                                                                INTRODUCTION

                                            1.     Defendant DERALD WILFORD GEDDES ("GEDDES") was a dentist who lived in

                                            Ogden, Utah, and owned and operated a dental practice there.

                                            2.     Foothill Enterprises, LLC, was a corporation tlu·ough which Defendant GEDDES
                                            operated his dental practice.

                                            3.     Crofton Trust was an entity that Defendant GEDDES designated as a member of Foothill
                                            Enterprises, LLC.



                                                                                         1/8
Case 1:20-mj-02297-EGT Document 1 Entered on FLSD Docket 02/27/2020 Page 3 of 9




 4.     Mount Ogden Dental, PC, was a corporation through which Defendant GEDDES

 operated his dental practice.

 5.     Black Rock Ventures, LLC, was an entity that Defendant GEDDES used in an attempt to

 mislead the Internal Revenue Service ("IRS") as to his interest in certain real property.

 6.     Concatenate, LLC, was an entity that Defendant GEDDES used in an attempt to mislead

 the IRS as to his interest in certain real and personal property.

 7.     Empyreal Vinculum was an entity that Defendant GEDDES used in an attempt to mislead

 the IRS as to his interest in certain real and personal property.

 8.     Pellucid Ensconced Monad (a.k.a. Pllucid Ensconced Monad) was an entity that

 Defendant GEDDES used in an attempt to mislead the IRS as to his interest in certain real and

 personal property.



                                               COUNT!
                                          26 U.S.C. § 7212(a)

       (Corrupt Endeavor to Obstruct the Due Administration of the Internal Revenue Laws)

         The allegations set forth in paragraphs I through 8 are re-·alleged as if set forth herein.

 9.      Beginning as early as in and around 1998, and continuing until at least in and around

 2014, in the District of Utah and elsewhere,

                                   DERALD WILFORD GEDDES,

 Defendant herein, corruptly endeavored to obstruct and impede the due administration of the

 internal revenue laws by committing acts, including, but not limited to, the following:

         a.      Transferring and maintaining income, assets, and property interests in the names

                 of his sister, other.nominee individuals, and nominee entities, including, among

                 others, Black Rock Ventures, LLC, Concatenate, LLC, Empyreal Vinculum, and

                 Pellucid Ensconc~d Monad (a.k.a. Pllucid Ensconced Monad);

      · b.       Responding to correspondence from employees of the IRS with false statements

                 about his income;


                                                  2/8
Case 1:20-mj-02297-EGT Document 1 Entered on FLSD Docket 02/27/2020 Page 4 of 9




         c.     Sending employees of the IRS requests for their Social Security numbers on IRS

                Form W-9, Request for Taxpayer Identification Number and Certification;

         d.     Submitting bogus documents titled "Bond to discharge attachment for debt" to the

                IRS in purported satisfaction of his outstanding tax liabilities;

         e.     Filing false liens, deeds of trust, secured interests, and other legal and property

                interests against his own real and personal property;

         f.     Submitting corporate tax returns to the IRS that falsely reported that his dental

                practice had no gross receipts and sales; and

         g.     Submitting false original and amended documents to the IRS, such as IRS Form

                1096, Annual Summary and Transmittal of U.S. Information Returns, and IRS

                Form 1099-MISC, Miscellaneous Income.

         All in violation of 26 U.S.C. § 7212(a).



                                              COUNT 2

                                           26 u.s.c. § 7201

                                 (Evasion of Payment of Income Tax)

         The allegations set forth in paragraphs 1 through 8 are re-alleged as if set forth herein.

  10.    Beginning no later than in and around 1999, the exact date being unknown to the Grand

 Jury, and continuing thereafter up to and including on or about the date of this Indictment, in the

 District of Utah and elsewhere,

                                   DERALD WILFORD GEDDES,

 Defendant herein, willfully attempted to evade and defeat the payment of income tax due and

  owing by him and any other entities related to him to the United States of America for the

 calendar.years 1997, 1998, 1999, 2002, 2003, 2004 and 2005, in the amount of approximately

  $4,286,200, by committing the following affirmative acts of evasion, among others:

         a.    On or about August 27, 2007, submitting to the IRS a bogus "Bond to discharge

               attachment for debt," in the amount of $2,000,000, that he fraudulently claimed


                                                    3/8
Case 1:20-mj-02297-EGT Document 1 Entered on FLSD Docket 02/27/2020 Page 5 of 9




            satisfied his outstanding tax liabilities for calen_dar years 1.997, 1998, 1999, 2000,

            2001, 2002, 2003, 2004, and 2005;

       b.   On or about August 27, 2007, submitting to the IRS a bogus "Bond to discharge

            attachment for debt," in the amount of $3,000,000, that he fraudulently claimed

            satisfied his outstanding tax liabilities for calendar years 1997, 1998, 1999,

            and 2003;

       c.   On or about October 19, 2007, causing to be filed with the State of Missouri articles

            of organization for Black Rock Ventures, LLC;

       d.   On or about November 19, 2008, submitting to the IRS an IRS Form 1096 that

            falsely reported federal income tax •withheld for himself for calendar year 2007 in

            the ainount of $8,254,287.88;·

       e.   On or about December 10, 2009, causing a deed of trust to be filed in the land

            records of Weber County, Utah, to encumber his real property located at 1500 36th

            Street, Ogden, Utah, with a false $57,250 interest in the name of Black Rock

            Ventures, LLC;

       f.   On or about May 2, 2012, causing to be filed with the State of Indiana articles of
              .             .
            organization for Concatenate, LLC;

       g.   On or about July 14, 2012, registering Post Office Box 150943 at the Mount Ogden

            Station, Utah, post office for Concatenate, LLC, and "Empyreal Vinculum (Trust);"

       h.   On or about ~eptember 24, 2012, filing with the Utah Department of Commerce a

            "UCC 1 Filing Statement" to encumber his real property located at 1500 36th

            Street, Ogden, Utah, and other personal property with a false $1.4 million interest in

            the name of secured party Pellucid Ensconced Monad, P.O. Box 150943, Ogden,

            Utah 84415;
       1.   On or about December 31, 2013, while maintaining control over Concatenate, LLC,

            causing his sister, who was designated a trustee of the Empyreal Vinculum trust, to

            become the sole manager of Concatenate, LLC;


                                                4/8
Case 1:20-mj-02297-EGT Document 1 Entered on FLSD Docket 02/27/2020 Page 6 of 9




      J.     On or about July 23, 2013, filing a "UCC 3 FiHng Addendum" with the Utah

             Department of Commerce to encumber personal property and a partial interest in

             real property located at 1220 33rd Street, Suite D, Ogden, Utah, with a false $1.4

             million interest in the name of secured party Pellucid Ensconced Monad, P.O. Box

             150943, Ogden, Utah 84415;

       k.   · On or about July 23, 2013, filing a "UCC 3 Filing Amendment" to change the
             secured party address of Pellucid Ensconced Monad from P.O. Box 150943, Ogden,

             Utah 84415, to 6622 East 129th Avenue, Crown Point, Indiana 46307;

       1.    On or about August 11, 2013, filing with the Utah Department of Commerce a

             "UCC 3 Filing Amendment" to change the secured party from Pellucid Ensconced

             Monad to Pllucid Ensconced Monad;

       m.    Ono~ about July 29, 2013, submitting to the IRS an IRS Form 1120, U.S.

             Corporation Income Tax Return, on which he falsely reported that Mount Ogden

             Dental, PC, had no gro~s receipts and sales for calendar year 2011;

       n.    On or about September 17, 2013, submitting to the IRS an IRS Form 1120, U.S.

             Corporation Income Tax Return, on which he falsely reported that Mount Ogden

             Dental, PC, had no gross receipts and sales for calendar year 2012; and

       o.    On or a~out September 10, 2014, submitting to the IRS an IRS Form 1120, U.S.

             Corporation Income Tax Return, on which he falsely reported that Mount Ogden

             Dental, PC, had no gross receipts and sales for calendar year 20_13.

       All in violation of 26 U.S.C. § 7201.




                                               5/8
Case 1:20-mj-02297-EGT Document 1 Entered on FLSD Docket 02/27/2020 Page 7 of 9




                                            COUNT 3

                                        26 u.s.c. § 7206(1)

                                     (Filing a False Tax Return)

        The allegations set forth in paragraphs 1 through 8 are re-alleged as if set forth herein.

 11.    On or about July 29, 2013, in the District of Utah and elsewhere,

                                  DERALD WILFORD GEDDES,

 Defendant herein, a resident of Ogden, Utah, who was the president_ of Mount Ogden Dental, PC,

 a corporation, did willfully make and subscribe an IRS Form 1120, U.S. Corporation Income Tax

 Return, for Mount Ogden Dental, PC, for calendar year 2011, which was verified by a written

 declaration that it was made under the penalties of perjury and which he did not believe to be

 true and co~rect as to every material matter. That 2011 IRS Form 1120, which was prepared and

 signed in the District of Utah and was submitted to the IRS, falsely reported gross receipts and

 sales for calendar year 2011 in the amount of $0 on line 1b, whereas, as he then and there knew,

 Mount Ogden Dental, PC, had gross receipts and sales of approximately $520,000 for calendar

 year 2011.

        All in violation of 26 U.S.C. § 7206(1).




                                                   6/8
Case 1:20-mj-02297-EGT Document 1 Entered on FLSD Docket 02/27/2020 Page 8 of 9




                                            COUNT 4

                                        26 u.s.c. § 7206(1)

                                     (Filing a False Tax Return)

        The allegations set forth in paragraphs 1 through 8 are re-alleged as if set forth herein.

 12.    On or about September 17, 2013, in the District of Utah and elsewhere,

                                  DERALD WILFORD GEDDES,

 Defendant herein, a resident of Ogden, Utah, who was the president of Mount Ogden Dental, PC,

 a corpo:ration, did willfully make and subscribe an IRS Form 1120, U.S. Corporation Income Tax

 Return, for Mount Ogden Dental, PC, for calendar year 2012, which was verified by a written

 declaration that it was made under the penalties of perjury and which he did not believe to be

 true and correct as to every material matter. That 2012 IRS Fonn 1120, which was prepared and

 signed in the District of Utah and was submitted to the IRS, falsely reported gross receipts and

 sales for calendar year 2012 in the amount of $0 on line 1a, whereas, as he then and there knew,

 Mount Ogden Dental, PC, had gross receipts and sales of approximately $540,000 for calendar

 year2012 ..

        All_ in violation of 26 U.S.C. § 7206(1).




                                                    7/8
.'   Case 1:20-mj-02297-EGT Document 1 Entered on FLSD Docket 02/27/2020 Page 9 of 9




                                                  COUNT 5

                                             26 U.S.C. § 7206(1)

                                          (Filing a False Tax Return)

             The allegations set forth in paragraphs 1 through 8 are re-alleged as if set forth herein.

      13.     On or about September 10, 20 14, in the District of Utah and elsewhere,

                                       DERALD WILFORD GEDDES,

      Defendant herein, a resident of Ogden, Utah, who was the president of Mount Ogden Dental, PC,

      a corporation, did willfully make and subscribe an IRS Form 1120, U.S. Corporation Income Tax

      Return, for Mount Ogden Dental, PC, for calendar year 2013, which was verified by a written

      declaration that it was made under the penal ties of pe1jury and which he did not believe to be

      true and conect as to every material matter. That 2013 IRS Form 11 20, wh ich was prepared and

      signed in the District of Utah and was submitted to the IRS, falsely reported gross receipts and

      sales for calendar year 2013 in the amount of $0 on line 1a, whereas, as he then and 'there knew,

      Mount Ogden Dental, PC, had gross receipts and sales of approximately $440,000 for calendar

      year 2013 .

             All in violation of 26 U.S.C. § 7206(1).


                                                    A TRUE BILL:



                                                    FOREPERSON OF THE GRAND JURY

      JOHN W. HUBER
      UNITED STATES ATTORNEY



      MATTH E W R. HOFFMAN
      Special Assistant United States Attorney


        &{/J1-.
      BENJ;;iIN J . W E IR
      Special Assistant United States Attorney


                                                      8/8
